Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-196959) pertaining to the Foresight Energy LP Long-Term Incentive Plan of our reports dated March 15, 2016, with respect to the consolidated financial statements and schedule of Foresight Energy LP, and the effectiveness of internal control over financial reporting of Foresight Energy LP, included in this Annual Report (Form 10-K) for the year ended December 31, 2015. /s/ Ernst & Young LLP St. Louis, Missouri
